Citation Nr: 0710044	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than August 11, 2003 
for the grant of service connection for hepatitis C.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDING OF FACT

The initial claim for service connection for hepatitis C was 
received on August 11, 2003.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 11, 2003 for a grant of service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In this case, the aforementioned notice requirements of the 
VCAA do not apply. The RO provided the veteran with VCAA 
notice on his service connection claim in February 2004.  
Instead, to ensure the veteran was adequately informed, VA 
was required to issue a statement of the case, which notified 
the veteran of the law and regulations pertinent to his 
appeal and the evidence upon which the RO relied in assigning 
the initial evaluation and effective date at issue. 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this case, the RO 
provided a statement of the case in August 2004, thereby 
satisfying the notice requirements of the VCAA, as 
interpreted in VAOPGCPREC 8-2003.

With respect to the duty to assist, the RO made reasonable 
efforts to assist the veteran in obtaining the relevant 
records identified by him.  Additional evidence was not 
necessary to decide the veteran's claim for an earlier 
effective date.  VA has not obtained records in connection 
with the claim for an earlier effective date; however, the 
veteran has not identified any records that would be relevant 
to this claim.

II.  Analysis of Claim

The veteran seeks an earlier effective date for the grant of 
service connection for hepatitis C.  The veteran contends 
that his claim dates back to May 1969, when he underwent 
blood transfusions during service.   

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2006).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); 
Brannon v. West, 12 Vet. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a) (2006).  An 
informal claim must identify the benefits sought; and upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of the receipt of the informal claim.  Id.  A report 
of examination or hospitalization that meets certain criteria 
will be accepted as an informal claim for an increase or to 
reopen provided the report relates to a disability that may 
establish entitlement.  38 C.F.R. § 3.157(a) (2006).  
Evidence received from a private physician or layperson will 
also be accepted as a claim when the evidence is within the 
competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.  The date 
of receipt of such evidence will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid." Thus, before VA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See also Brannon v. West, 
12 Vet. App. 32 (1998).

In this case, the RO received the veteran's initial claim for 
service connection for hepatitis C on August 11, 2003.  
Thereafter, the RO granted service connection for hepatitis C 
effective August 11, 2003, the date of receipt of the claim.  
There is no evidence or statement received prior to the 
August 11, 2003 claim that can be construed as an earlier 
formal or informal claim for service connection.  Because the 
veteran did not file a claim for service connection for 
hepatitis C prior to August 11, 2003, the Board concludes 
that the criteria for an effective date prior to August 11, 
2003 for a grant of service connection for hepatitis C is not 
warranted. 


ORDER

An effective date earlier than August 11, 2003 for the award 
of service connection for hepatitis C is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


